Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-10 are allowed.

Priority

Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed and/or retrieved in the application on 04/07/2020. 




Information Disclosure Statement

The information disclosure statement (IDS) submitted on 03/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner and the initial and signed copy of PTO 1449 is provided herewith.

The following is an examiner’s statement of reasons for allowance: the prior art of the record particularly fails to teach or fairly suggest in combination with the other elements and features of the claimed invention regarding claims 1-10, a  fault detection method for an air conditioning system, wherein the air conditioning system has an injector and a liquid pump for providing pressure compensation; the fault detection method comprising: S100, learning to obtain a monotonically decreasing fault detection characteristic curve Y=K(X-Xmax)+A by using an electrical power consumption of the liquid pump and a high-pressure-side pressure of the injector; where Y is the electrical power consumption of the liquid pump, X is the high-pressure-side pressure of the injector, K is a slope of the fault detection characteristic curve obtained by learning, A is a set fault tolerance value, which is not less than 0, and Xmax corresponds to a maximum high-pressure-side pressure of the injector; and S200, when the current pressure of the injector Xcurrent.ltoreq.Xmax: if the current electrical power consumption Ycurrent<K(Xcurrent-Xmax)+A, then a probability of the injector state of the air conditioning system being normal is greater than a first preset value; and if the current electrical power consumption Ycurrent>K(Xcurrent-Xmax)+A, a probability of the injector of the air conditioning system having a fault is greater than a second preset value.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMESH B PATEL whose telephone number is 571-272-3688.  The examiner can normally be reached on M-TH; 6.30 am - 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMESH B PATEL/Primary Examiner, Art Unit 2119